
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 265
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Lamborn (for
			 himself, Mr. Smith of Texas,
			 Ms. Ros-Lehtinen,
			 Mr. McCotter,
			 Mr. Garrett of New Jersey,
			 Mr. Jones,
			 Mr. Burton of Indiana,
			 Mr. Franks of Arizona,
			 Mr. Chaffetz,
			 Mr. Latta,
			 Mrs. Bachmann,
			 Mr. Pitts,
			 Mr. Akin, Mr. Kingston, Mr.
			 Gohmert, Mr. Conaway,
			 Mr. King of Iowa,
			 Mr. McClintock,
			 Mr. Gingrey of Georgia,
			 Mr. Burgess,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. Brown of South Carolina,
			 Mr. Wittman,
			 Mr. Jordan of Ohio,
			 Mr. Poe of Texas, and
			 Mr. Bilirakis) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the United States should neither become a signatory to the Rome Statute on the
		  International Criminal Court nor attend the Review Conference of the Rome
		  Statute in Kampala, Uganda, commencing on May 31, 2010.
	
	
		Whereas President Bill Clinton signed the Rome Statute on
			 the International Criminal Court (Rome Statute) through a designee on December
			 31, 2000, but acknowledged “significant flaws” in the treaty, and recommended
			 that his successor not submit the treaty to the United States Senate for advice
			 and consent;
		Whereas the “significant flaws” identified by President
			 Clinton, including the fact that the International Criminal Court (ICC) claims
			 the power to exercise authority and jurisdiction over the citizens of nations
			 that have not ratified the treaty, persist and have not been remedied;
		Whereas President George W. Bush through Under Secretary
			 of State for Arms Control John Bolton notified United Nations Secretary-General
			 Kofi Annan on May 6, 2002, that the United States does not intend to become a
			 party to the Rome Statute and therefore has no legal obligations arising from
			 its signature on December 31, 2000;
		Whereas the United States Government, acting through its
			 elected representatives, is the sole arbiter regarding decisions on the use of
			 military force in its defense or in the defense of its allies;
		Whereas the Rome Statute undermines national sovereignty
			 and established principles of customary international norms by claiming the
			 authority in certain circumstances to investigate and prosecute citizens and
			 military personnel of a nation that is not a party to the treaty and has not
			 accepted the jurisdiction of the ICC;
		Whereas the United Nations Security Council, upon which
			 the United States holds a permanent, veto-wielding seat, is conferred under the
			 United Nations Charter with “primary responsibility for the maintenance of
			 international peace and security”;
		Whereas the authority of the ICC inappropriately intrudes
			 upon the United Nations Security Council’s primary responsibility under the
			 United Nations Charter for the maintenance of international peace and
			 security;
		Whereas in September 2009, the ICC Office of the
			 Prosecutor announced that ICC personnel were investigating accusations of war
			 crimes and crimes against humanity allegedly committed by United States and
			 North Atlantic Treaty Organization (NATO) forces fighting in
			 Afghanistan;
		Whereas the parties to the Rome Statute have failed to
			 establish a definition of the “crime of aggression”;
		Whereas the United States has at various times been
			 accused of “aggression”, including the Congressionally authorized use of
			 military force against Iraq in 2003;
		Whereas the Rome Statute would subject United States
			 citizens and military personnel charged with crimes before the ICC to trial and
			 punishment without the basic rights and protections provided to criminal
			 defendants and guaranteed by the United States Constitution, including a right
			 to a jury trial by one’s peers, protection from double jeopardy, the right to
			 confront one’s accusers, and the right to a speedy trial;
		Whereas the first Review Conference on the Rome Statute
			 will be held in Kampala, Uganda, from May 31, 2010, to June 11, 2010, to
			 consider amendments to the Rome Statute and to take stock of its implementation
			 and impact; and
		Whereas the draft provisional agenda of the Review
			 Conference indicates that the Assembly of States Parties of the ICC has no
			 intention of addressing the grave and persistent concerns of the United States
			 regarding the Rome Statute: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the national interests of the United States
			 are neither preserved nor advanced by becoming a State Party to the Rome
			 Statute on the International Criminal Court;
			(2)the Rome Statute
			 undermines the sovereignty of the United States, hinders its ability to defend
			 itself and its allies with military force, and conflicts with the principles of
			 the United States Constitution;
			(3)President Barack
			 Obama should declare that the United States does not intend to ratify the Rome
			 Statute and that the United States does not presently consider itself to be a
			 signatory of the treaty; and
			(4)given that the
			 Assembly of States Parties has no discernable intention of addressing United
			 States concerns regarding the treaty, President Obama should neither attend nor
			 send a delegation to the Review Conference of the Rome Statute in Kampala,
			 Uganda, commencing on May 31, 2010.
			
